COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:      In re The City of Meadows Place, Texas and Gary
                          Stewart, Chief of Police

Appellate case number: 01-16-00073-CR and 01-16-00074-CR

Trial court case number: 1374217

Trial court:              174th District Court of Harris County


       On January 29, 2016, relators, The City of Meadows Place, Texas and Gary
Stewart, Chief of Police, filed a petition for writ of mandamus and writ of
prohibition in this Court. The Court requests a response to the petition from real
party in interest Shane West, and the State of Texas. The responses are due no later
than Monday, February 22, 2016.

      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                     Acting individually       Acting for the Court

Date: February 1, 2016